Exhibit 10.1

AGREEMENT EXCHANGING

LEASE GUARANTIES

This AGREEMENT EXCHANGING LEASE GUARANTIES (“Agreement”) is made this 23rd day
of May, 2007, by and among (i) CANTA RANA RANCH, L.P., a California limited
liability partnership (“Landlord”); (ii) PHAGE BIOTECHNOLOGY CORPORATION, a
Delaware corporation (“Tenant”); (iii) CARDIOVASCULAR BIOTHERAPEUTICS, INC., a
Delaware corporation (“Old Guarantor”); and (iv) SERGIY BURYAK (“New
Guarantor”); and is based on the following facts:

A. Landlord leased to Tenant pursuant to a Standard Industrial Net Lease dated
March 15, 2006 (“the Lease”) certain improved real property commonly known as
6868 Nancy Ridge Drive, Suite 100, San Diego, California 92121.

B. Pursuant to the provisions of the Lease, a written Standard Lease Guaranty
(“Old Guaranty”) of payment and performance by Tenant was provided by
Cardiovascular Biotherapeutics, Inc., a Delaware corporation. A copy is attached
to the Lease as Exhibit “E”.

C. Pursuant to this Agreement, Landlord has agreed to terminate the Old Guaranty
as to all Lease obligations accruing or occurring after the Commencement Date
defined in the Security/Pledge Agreement referenced below in exchange for the
complete execution and delivery to Landlord of (i) a new Guaranty of Lease (“New
Guaranty”) (to be executed by New Guarantor) and (ii) a Security/Pledge
Agreement between New Guarantor (as “Pledgor”) and Landlord (as “Secured Party”)
and also executed by ***REDACTED***, (as “Pledgeholder”).

A material consideration to Landlord to terminate the Old Guaranty on the
conditions stated above and to continue to extend credit under the Lease to
Tenant is (i) the execution of the New Guaranty and (ii) the pledge of the
Collateral defined in the Security/Pledge Agreement as security for Pledgor’s
performance of the New Guaranty as more particularly described in both the New
Guaranty and in the Security/Pledge Agreement. New Guarantor acknowledges that
he is a principal, officer and shareholder of Tenant and will materially benefit
as a result of the execution and delivery of this Agreement.

THEREFORE, FOR A VALUABLE CONSIDERATION (RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED), THE PARTIES HERETO HEREBY AGREE as follows:

1. Exchange. Landlord hereby agrees to exchange the New Guaranty for the Old
Guaranty effective upon the “Effective Date” described in Paragraph 5 below,
subject to the terms and conditions hereinafter set forth. Old Guarantor and New
Guarantor hereby agree to such exchange, and Tenant hereby consents thereto.



--------------------------------------------------------------------------------

2. Pledgeholder. New Guarantor and Landlord hereby stipulate and agree to the
appointment of ***REDACTED***, a California corporation, as pledgeholder
(“Pledgeholder”) under the Security/Pledge Agreement referenced in Paragraph C
above. Said appointment (and the acceptance thereof by Pledgeholder) is a
material condition precedent to the exchange of guarantors as herein set forth.

3. Termination of Old Guaranty. As of the Effective Date defined in Paragraph 5
below, Landlord and Old Guarantor hereby agree that Old Guarantor shall have no
liability under the Old Guaranty for liabilities and obligations accruing or
occurring after the Effective Date.

4. Commencement of Liability Under the New Guaranty. Liability of New Guarantor
for the Obligations defined in the New Guaranty and in the Security/Pledge
Agreement are to commence on the Effective Date.

5. Effective Date. The Effective Date for the exchange of the New Guaranty for
the Old Guaranty shall be that date when all of the following conditions have
been satisfied:

5.1 New Guarantor has delivered the New Guaranty to Landlord;

5.2 The Pledgeholder has accepted its nomination and appointment as Pledgeholder
under the Security/Pledge Agreement and has signed the Security/Pledge Agreement
on the last page thereof; and

5.3 One or more stock certificates representing the Shares of stock referenced
in the Security/Pledge Agreement (which are pledged as security) have been
issued to the Pledgeholder, setting forth its name on the stock certificate(s)
without any conditions or without any legend conditions thereon or other oral or
written instructions from any person limiting or restricting the transfer of
said Shares except subject to the terms of the Security/Pledge Agreement.

The delivery of the New Guaranty, the executed Security/Pledge Agreement and the
certificate(s) representing the Shares of stock will take place in the office of
Landlord unless another mutually agreed location is agreed upon.

[Remainder of Page Intentionally Left Blank – Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have subscribed their names as of the day
and year first above written.

 

OLD GUARANTOR:    LANDLORD: CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware
corporation    CANTA RANA RANCH, L.P., a California limited partnership By:  

/s/ Mickael A. Flaa

   By:   COLLINS LAND COMPANY, LLC, a California limited liability company
Title:   CFO      By:  

 

     Title:  

 

   By:  

/s/ Chris Collins

     Title:   Co-Manager      By:  

 

     Title:  

 

NEW GUARANTOR:

   TENANT:

/s/ Sergiy Buryak

   PHAGE BIOTECHNOLOGY CORPORATION, a Delaware Corporation SERGIY BURYAK     
Address: 4-6 Desyatinna Street      Kiev, 252025 Ukraine      Social Security
No.: N/A    By:  

/s/ Jack Jacobs

   Title:   COO    By:  

 

   Title:  

 